DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 12, 14-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first braking torque imparting portion and the second braking torque imparting portion are a first wheel cylinder and a second wheel cylinder, respectively.”  Parent claim 1 recites “a first braking torque imparting portion that imparts a braking torque to a first wheel portion comprising either front or rear wheels of a vehicle and a second braking torque imparting portion that imparts a braking torque to a second wheel portion comprising the other ones of the front and rear wheels”.  It is not clear how a single wheel cylinder provides braking torque to multiple wheels as the language appears to require.  Claims 15 and 18 have the same issue.  Claim 12 recites a first wheel cylinder and a second wheel cylinder.  In light of the other claims, it is also unclear if the “wheel cylinder” of claim 12 is a single cylinder, or the cylinders of a wheel pair.
Claim 14 recites two instances of “a second wheel portion”.  It is not clear if they are the same or different portions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oosawa et al (US# 2017/0015290).
Oosawa et al disclose all the limitations of the instant claim including; a braking torque generating mechanism 6 configured to generate a braking torque in a first braking torque imparting portion 8a/8d that imparts a braking torque to a first wheel portion comprising either front FL or rear RR wheels of a vehicle and a second braking torque imparting portion 8b/8c that imparts a braking torque to a second wheel portion comprising the other ones of the front FR and rear RL wheels, and a control mechanism 100 configured to output to the braking torque generating mechanism a command for generating a braking force precedentially in the second wheel portion 8b/8c that is selected according to a condition of a vehicle S44 as a wheel portion in which the braking force should be precedentially generated.  Note S44 determines a leak is present in P system, S5 and S7 provide single system boosting control in S system as shown in figure 8, where the wheel brakes 8b/8c are precedentially provided.  
Regarding claim 5, the first braking torque imparting portion 8a and the second braking torque imparting portion 8b are a first wheel cylinder 8a and a second wheel cylinder 8c, respectively, configured to be supplied with brake fluid to generate the braking torque.
Regarding claim 6, the second wheel cylinder 8b is higher in hydraulic rigidity than the first wheel cylinder 8a.  Note that P system in the condition of the vehicle has a leak and therefore has lower hydraulic rigidity than S system. 
Regarding claim 7, note [0073] suggested a front/rear pipe configuration.  Therefore, in the case that the circuit of the front wheels has the leak, its hydraulic rigidity is lower and it corresponds the claim requirements.
Regarding claim 11, the braking torque generating mechanism comprises a first braking torque generating source 7 capable of generating the braking torque in the first braking torque imparting portion and/or the second braking torque imparting portion, and a second braking torque generating source 1 capable of generating the braking torque in the first braking torque imparting portion and/or the second braking torque imparting portion.
Regarding claim 12, a first connection fluid path 11P  connected to a first wheel cylinder 8a that imparts a braking torque to a front wheel portion FL of a vehicle; a second connection fluid path 11S connected to a second wheel cylinder 8c that imparts a braking torque to a rear wheel portion RL of the vehicle; a first communication fluid path 13P/13S connecting the first connection fluid path and the second connection fluid path; a first connection valve 23P disposed in the first communication fluid path; a second connection valve 23S disposed in the first communication fluid path; a first discharge fluid path 14 connected to a portion of the first communication fluid path, which is located between the first connection valve 26P and the second connection valve 23S ; a first hydraulic source 7 connected to the first discharge fluid path; a second communication fluid path 15 connecting the first connection fluid path and the second connection fluid path; a third connection valve 25d disposed in the second communication fluid path; a fourth connection valve 25c disposed in the second communication fluid path; a second discharge fluid path (path at 70) connected to a portion of the second communication fluid path 15, which is located between the third connection valve 25d and the fourth connection valve 25c; and a second hydraulic source 12a connected to the second discharge fluid path.
Regarding claim 13, Oosawa discloses a vehicle braking method comprising: selecting a second wheel portion FR/RL according to a condition of a vehicle (S44) as a wheel portion in which a braking force should be precedentially generated, and outputting to a braking torque generating mechanism 6 a command for generating the braking force precedentially in the second wheel portion that is selected when generating a braking torque S7, using the braking torque generating mechanism, in a first torque imparting portion 8a/8d that imparts a braking torque to a first wheel portion comprising either front FL or rear RR wheels of the vehicle and a second torque imparting portion 8b/8c that imparts a braking torque to a second wheel portion FR/RL comprising the other ones of the front FR and rear RL wheels. Note S44 determines a leak is present in P system, S5 and S7 provide single system boosting control in S system as shown in figure 8, where the wheel brakes 8b/8c are precedentially provided.  


Claim(s) 1-5, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubbers (US# 8152245).
Lubbers discloses all the limitations of the instant claim including; a braking torque generating mechanism HCU configured to generate a braking torque in a first braking torque imparting portion 13a/13b that imparts a braking torque to a first wheel portion comprising either front or rear 20/21 wheels of a vehicle and a second braking torque imparting portion 12a/12b that imparts a braking torque to a second wheel portion comprising the other ones of the front 17/18 and rear wheels, and a control mechanism 27 configured to output to the braking torque generating mechanism a command for generating a braking force precedentially in the second wheel portion 17/18 that is selected according to a condition of a vehicle as a wheel portion in which the braking force should be precedentially generated.  Note phase II, figure 3.
Regarding claim 2, the control mechanism outputs to the braking torque generating mechanism a command for restraining the braking torque from being imparted to the second wheel portion 17/18 and urging the braking torque to be imparted to the first wheel portion 20/21 when the braking force of the second wheel portion reaches a predetermined value.  Note phase III.  When the second wheel portion reaches a value predetermined by ratio line 52, the second wheel portion torque is restrained to the ratio and the first wheel portion 20/21 starts to provide braking torque. 
Regarding claim 3, note the embodiment of figures 7-8, first wheel portion 17/18, the second wheel portion 20/21 is the rear wheels.  In phase II, the rear brakes are precedentially actuated.
Regarding claim 4, wherein the second wheel portion is the front wheels 17/18.  Figures 1 and 3.
Regarding claim 5, the first braking torque imparting portion 13a/13b and the second braking torque imparting portion 12a/12b are a first wheel cylinder and a second wheel cylinder, respectively, configured to be supplied with brake fluid to generate the braking torque. Col. 2, line 52.
Regarding claim 11, the braking torque generating mechanism comprises a first braking torque generating source (pump, col. 4, lines 27-30) capable of generating the braking torque in the first braking torque imparting portion and/or the second braking torque imparting portion, and a second braking torque generating source (29 or another of the plural pumps, col. 4, lines 27-30) capable of generating the braking torque in the first braking torque imparting portion and/or the second braking torque imparting portion.
Regarding claim 13, Lubbers discloses a vehicle braking method comprising: selecting a second wheel portion 17/18 according to a condition of a vehicle as a wheel portion in which a braking force should be precedentially generated, and outputting to a braking torque generating mechanism 6 a command for generating the braking force precedentially in the second wheel portion that is selected when generating a braking torque, using the braking torque generating mechanism, in a first torque imparting portion 13a/13b that imparts a braking torque to a first wheel portion comprising either front or rear wheels of the vehicle and a second torque imparting portion 12a/12b that imparts a braking torque to a second wheel portion comprising the other ones of the front and rear wheels.  Note phase II, figure 3.
Regarding claim 14, further including outputting to the braking torque generating mechanism 6 a command for restraining the braking torque from being imparted to the second wheel portion and urging the braking torque to be imparted to the first wheel portion, when the braking force of the second wheel portion reaches a predetermined value.   Note phase III.  When the second wheel portion reaches a value predetermined by ratio line 52, the second wheel portion torque is restrained to the ratio and the first wheel portion 20/21 starts to provide braking torque. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers (US# 8152245) in view of Oosawa et al (US# 2017/0015290).
Lubbers discloses all the limitations of the instant claims with exception to the precedentially braked wheel cylinder having a high hydraulic rigidity than the other wheel cylinder.  Oosawa et al disclose a similar brake system and further teach precedentially generating braking force in which the brake circuit having higher hydraulic rigidity in the case of a leak in one of the two circuits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the leak detection are response taught by Oosawa et al in the system of Lubbers to appropriately respond to fluid leaks, thereby ensuring proper performance.  
Regarding claim 7, the vehicle braking apparatus described in claim 6, wherein the second wheel portion is the rear wheels.   Note the embodiment of figures 7-8, first wheel portion 17/18, the second wheel portion 20/21 is the rear wheels.  In phase II, the rear brakes are precedentially actuated.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers (US# 8152245) in view of Besier et al (US# 2019/0031165).
Lubbers discloses a brake system including; a first braking torque generating unit 26 configured to generate a braking torque in a first braking torque imparting portion 13a/13b that imparts a braking torque in a first wheel portion comprising either front or rear 20/21 wheels of a vehicle and a second braking torque imparting portion 12a/12b that imparts a braking torque in a second wheel portion comprising the other ones of the front 17/18 and rear wheels; a first control unit 27 configured to output to the first braking torque generating unit a command for generating the braking torque precedentially in the second wheel portion selected according to a condition of the vehicle as the wheel portion in which a braking force should be precedentially generated.  Lubbers lacks the disclosure of a second braking torque generating unit with a second control unit configured to output to the second braking torque generating unit a command for generating the braking torque precedentially in the second wheel portion selected according to the condition of the vehicle as a wheel portion in which the braking force should be precedentially generated.  Besier et al disclose a similar brake system and further teach a braking torque generating unit 16 formed from a first 20 and second 24 braking torque generating unit each having a control unit 250 and 254.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize first and second braking torque generating units, such as taught by Besier et al, for the torque generating unit 26 of Lubbers to provide a degree of redundancy as well as facilitate brake blending.  Note [0007][0009] of Besier et al.
Regarding claim 17, as modified, the second control unit is configured to: output a command for imparting the braking torque to the second braking torque imparting portion 12a/12b before the braking force of the second wheel portion reaches a predetermined value, and output a command for imparting the braking torque to the first braking torque imparting portion 13a/13b after the braking force of the second wheel portion reaches the predetermined value.  Note phase III.  When the second wheel portion reaches a value predetermined by ratio line 52, the second wheel portion torque is restrained to the ratio and the first wheel portion 20/21 starts to provide braking torque. 
Regarding claim 18, the first braking torque imparting portion 13a/13b and the second braking torque imparting portion 12a/12b are a first wheel cylinder and a second wheel cylinder, respectively, configured to be supplied with brake fluid to generate the braking torque. Col. 2, line 52.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers (US# 8152245) and Oosawa et al (US# 2017/0015290), as applied to claim 7 above, in further view of Besier et al (US# 2019/0031165).
Regarding claim 9, Lubbers, as modified, disclose all the limitations of the instant claim with exception to the recited brake torque generating mechanism.  Besier et al disclose a similar brake system and further teach a braking torque generating mechanism 16 comprises: a first connection fluid path (part with valve 130) connected to the first wheel cylinder 6; a second connection fluid path (part with valve 142) connected to the second wheel cylinder 12; a first hydraulic source 28 connected to a first discharge fluid path 272 connected to the first connection fluid path and the second connection fluid path; and a second hydraulic source 32 connected to a second discharge fluid path 276 connected to the first connection fluid path and the second connection fluid path.  Besier et al further teach that the sources 28/32 and corresponding units 20/21 operate one per axle [0012].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the  first and second braking torque generating units taught by Besier et al for the torque generating unit 26 of Lubbers to provide a degree of redundancy as well as facilitate brake blending.  Note [0007][0009] of Besier et al.  In modifying Lubbers, the result would be an arrangement configured to: output to the braking torque generating mechanism a command for supplying the brake fluid to the second wheel cylinder using the second hydraulic source before the braking force of the second wheel portion reaches a predetermined value, and output to the braking torque generating mechanism a command for supplying the brake fluid to the first wheel cylinder using the first hydraulic source and the second hydraulic source after the braking force of the second wheel portion reaches the predetermined value according to the phase II control of Lubbers.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers (US# 8152245) and Besier et al (US# 2019/0031165) as applied to claim 18 above, in further view of Oosawa et al (US# 2017/0015290).
Lubbers and Besier et al  discloses all the limitations of the instant claims with exception to the precedentially braked wheel cylinder having a high hydraulic rigidity than the other wheel cylinder.  Oosawa et al disclose a similar brake system and further teach precedentially generating braking force in which the brake circuit having higher hydraulic rigidity in the case of a leak in one of the two circuits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the leak detection are response taught by Oosawa et al in the system of Lubbers and Besier et al to appropriately respond to fluid leaks, thereby ensuring proper performance.  
Allowable Subject Matter
Claims 8, 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK